Title: 25. To Hendrik Calkoen, 27 October 1780
From: Adams, John
To: Calkoen, Hendrik


      
       Letter 25
       Sir
       Amsterdam October 27. 1780
      
      Question 28. Has America gained or lost, by the mutual Capture of ships? How much is the Benefit or Prejudice of it by Calculation?
      
      America has gained. She took early, from the English ordonnance and Ammunition ships, and supplied herself in that Way, with those Articles when she had them not, and could not otherwise obtain them. She has taken in this Way a great Number of British and German Soldiers. She has taken a vast number of Seamen, who have generally inlisted on board our Privateers. She has taken great quantities of Provisions, Cloathing, Arms, and warlike stores. She has taken every Year, more and more Since 1775, and will probably continue to take more and more every Year while the War lasts. I have certain Intelligence, that there have been this year carried into Boston and Philadelphia only, Ninety Nine Vessells in the Months of July and August. On board of these Vessells there were not less than Eight hundred Seamen, many of the ships were very rich. The Vessells the English have taken from the Americans were of Small Value—this year they have been few in Number.
      I am not able to give you an exact Calculation. The Quebec ships were worth from thirty to forty thousand Pounds sterling each and there were two and twenty of them in Number.
      Privateering is a great Nursery of Seamen, and if the Americans had not imprudently Sacrificed Such a Number of their Frigates and Privateers in the Attack and defence of Places, these alone, would by this Time, well nigh have ruined the British Commerce, Navy and Army.
      I have the Honour to be &c.
      
       John Adams
      
     